FILED
                   UNITED STATES COURT OF APPEALS                        SEP 13 2010

                                                                     MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                      U.S . CO UR T OF AP PE A LS




MOISES NAVARRO-SOÏUI, aµa Moises               No. 04-76126
Navarro aµa Jose Manuel Cota,
                                               Agency No. A044-776-648
             Petitioner,

  v.                                           ORDER

ERIC H. HOLDER, Jr., Attorney General,

             Respondent.



Before: PREGERSON, HALL, and N.R. SMITH, Circuit Judges.

       Petitioner's petition for rehearing is hereby GRANTED. The memorandum

disposition and dissent filed on January 20, 2010, are hereby withdrawn. The new

memorandum disposition submitted concurrently with this order shall be filed.
                                                                           FILED
                           NOT FOR PUBLICATION                              SEP 13 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S . CO UR T OF AP PE A LS




                            FOR THE NINTH CIRCUIT



MOISES NAVARRO-SOÏUI, aµa Moises                 No. 04-76126
Navarro aµa Jose Manuel Cota,
                                                 Agency No. A044-776-648
             Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 2, 2008**
                               Pasadena, California

Before: PREGERSON, HALL, and N.R. SMITH, Circuit Judges.

       An immigration judge found Moises Navarro-Soqui ('Navarro-Soqui')

removable as an aggravated felon due to his conviction under Cal. Penal Code y

288(c)(1) and ordered him removed to Mexico. The Board of Immigration


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Appeals ('BIA') affirmed the immigration judge and dismissed Navarro-Soqui's

appeal. Navarro-Soqui petitions this court for review. This Court has jurisdiction

pursuant to 8 U.S.C. y 1252, and we grant the petition.

      In determining whether a state criminal conviction constitutes an aggravated

felony under federal law, this court applies the categorical approach set out in

Taylor v. United States, 495 U.S. 575, 599-602 (1990). We recently held that

Cal. Penal Code y 288(c)(1) is not a categorical match with the generic crime of

sexual abuse of a minor. United States v. Castro, 607 F.3d 566 (9th Cir. 2010).

Accordingly, Navarro-Soqui's conviction under this statute is not an aggravated

felony under 8 U.S.C. y 1101(a)(43), and he is not removable under 8 U.S.C. y

1227(a)(2)(A)(iii).

      We GRANT the petition for review and REMAND to the BIA for further

proceedings.




                                         -2-